EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam R Banes (Reg. No. 60,177) on 10/29/2021.

The claims are amended as follows:
1.	(Currently Amended): An electric vehicle propulsion control device comprising:
	a power converter to apply an alternating-current voltage to an induction machine mounted to an electric vehicle; and a controller to control the power converter based on an external operation command,
	wherein the controller includes:
	a first calculation circuitry to: 
calculate, from current information detected at the induction machine and current command values that are based on the external operation command, a d-axis voltage command and a q-axis voltage command for the power converter, and a primary magnetic flux and a secondary magnetic flux of the induction machine, and 
calculate a first speed that is a free-run speed of the induction machine by adding to or subtracting from a term including the q-axis voltage command an interference term stemming from the d-axis voltage command, and by adding, to the term including the q-; and
a second calculation circuitry to: 
use, as initial values, the first speed, the primary magnetic flux, and the secondary magnetic flux that are output from the first calculation circuitry and to calculate second voltage command values for the power converter, and a second speed that is a driving speed of the induction machine.
5.	(Currently Amended-Cancelled).
6.	(Currently Amended  The electric vehicle propulsion control device according to claim 1, wherein, the current information is converted into the d-axis current and a q-axis current that are current values of a dq coordinate system, the first calculation circuitry converts the q-axis current into a q-axis-voltage-command physical quantity by applying to the q-axis current a first gain corresponding to a primary resistance of the induction machine and adds to or subtracts from the q-axis voltage command the q-axis-voltage-command physical quantity.

/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846